Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 2-3, 5-6, 7-24 are pending
Claims 5-6, 15-24 are withdrawn
Claims 2-3, 7-14 are under examination


Election/Restrictions
Applicant’s election of the following invention in the reply filed on 12/09/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 2-3, 5-6, and 7-14, drawn to genetically modified cells.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Telephonic Species Election
A telephone call was made to Dr. Daniel Blasiole on 2/14/2021 to request an oral election for a restriction requirement.
On 2/15/2022, Applicant provisionally elected the following species:
CCNT1 as the modified gene.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/06/2020 and 8/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Objection to Drawings
Sequence Compliance
Figures 4, 5A & 5B (both nucleic acid and amino acid sequences for the wild-type and donor templates) of the Specification do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example.  To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code (p. 4, line 20, p. 30, line 30, p. 47, line 4, p. 49, line 21, p. 55, line 24). Applicant is required to amend or delete the embedded hyperlinks and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2-3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaga et al., (PNAS, 1999, 96:1285-1290).

Fujinaga teaches genetically modified cells comprising genetically modified copies of the human cyclin T1 protein CCNT1. With respect to claim 7, Fujinaga teaches the amino acid sequence of human CCNT1, which appears to be identical to the amino acid sequence of SEQ ID NO:1 with the exception of the cysteine at position 261 (p. 1286, see sequence “hT” of Fig. 1A). Furthermore, with respect to claim 7, Fujinanga teaches a genetically modified human CCNT1 comprising a tyrosine corresponding to position 261 of SEQ ID NO:1. 
In regard to claim 2, Fujinaga teaches the genetically modified CCNT1 protein comprises a glycine corresponding to position 3 of SEQ ID NO:1. 
In regard to claim 3, Fujinaga teaches the genetically modified CCNT1 protein comprises a proline corresponding to position 31 of SEQ ID NO:1. 
In regard to claim 12, Fujinaga teaches the genetically modified CCNT1 protein is expressed in mammalian cells such as CHO cells (p. 1286, last para.). 
However, in regard to instant claims, although Fujinaga teaches genetically modified cells comprising fragments of human CCNT1 comprising the C261Y mutation, they are silent with respect to genetically modified cells comprising the full length human CCNT1 comprising the C261Y mutation (i.e., SEQ ID NO:1).

prima facie obvious in the absence of evidence to the contrary.



Claims 2-3, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmayer et al., (US 2003/0087273, filed 6/01/2002), and Fujinaga et al., (PNAS, 1999, 96:1285-1290).

Holzmayer teaches genetically modified host cells for identifying and validating suppressors of HIV infection (Abstract, Summary of Invention, [0021-0022, 0034-0035, 0040, 0069], see claims 1-13 of Holzmayer).
In regard to claim 7, Holzmayer teaches that the suppressor of HIV infection targets CCNT1 (alias cyclin T1) (p. 14, Table IA, p. 15, Table IB, [0021], see claim 1 of Holzmayer).
In regard to claims 8-12, Holzmayer teaches the host cells are T cells ([0034, 0072-0073, 0094], see claims 4 and 13 of Holzmayer). Specifically, in regard to claim 11, Holzmayer teaches that CD4 T cells were an obvious choice because CD4 is the cell surface receptor for HIV and are the predominant cell type associated with HIV disease progression [0007, 0015, 0073, 0094].
	However, although Holzmayer teaches that the cells are genetically modified with suppressors of HIV infection such as decoys and transdominant mutants, which are mutant proteins that competitively inhibit the normal function of the wild-type protein 
Fujinaga teaches genetically modified cells comprising genetically modified copies of the human cyclin T1 protein CCNT1. With respect to claim 7, Fujinaga teaches the amino acid sequence of human CCNT1, which appears to be identical to the amino acid sequence of SEQ ID NO:1 with the exception of the cysteine at position 261 (p. 1286, see sequence “hT” of Fig. 1A). Furthermore, with respect to claim 7, Fujinanga teaches a genetically modified human CCNT1 comprising a tyrosine corresponding to position 261 of SEQ ID NO:1. 
In regard to claims 2 and 3, as shown in Fig. 1A, Fujinaga teaches the genetically modified CCNT1 protein comprises a glycine corresponding to position 3 and a proline corresponding to position 31 of SEQ ID NO:1. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified host cell comprising a suppressor of CCNT1 as suggested by Holzmayer and to substitute the C261Y CCNT1 mutant as taught by Fujinaga with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Fujinaga because the human CCNT1 comprising the C261Y mutation does not support Tat transactivation, which is essential for HIV replication (p. 1285, Introduction, p. 1286, Figs. 4 & 5). Furthermore, Holzmayer herself suggests that such an ability to inhibit HIV replication would exhibit a HIV resistance and a survival advantage for genetically modified cells [0015, 0040].
prima facie obvious in the absence of evidence to the contrary.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmayer et al., (US 2003/0087273, filed 6/01/2002), and Fujinaga et al., (PNAS, 1999, 96:1285-1290), as applied to claim 7, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015) and Frendewey et al, (US 2016/0145646, filed 11/20/2015)

As stated supra, Holzmayer and Fujinaga suggest genetically modified host cells comprising a CCNT1 C261Y mutant to suppressor HIV infection.
In regard to claims 13 and 14, although Holzmayer discloses the homozygous knockout of target genes to confer HIV resistance ([0031, 0038-0039], see claims 20-21 of Holzmayer), they are silent with respect to a knockin/knockout comprising homozygous replacement of the wildtype CCNT1 gene for the C261Y CCNT1 mutants.
In regard to claims 13 and 14, Duchateau teaches a method genetically modified T cells that target antigens such as HIV specific antigens for immunotherapy of viral infections (Abstract, p. 6, 3rd para., p. 31, last para., p. 34, 2nd para., p. 4, 2nd para.). Specifically, in regard instant claims, Duchateau teaches a method for making genetically modified cells comprising an “allele swap” by knocking out a gene with an endonuclease and overexpressing an exogenous mutant gene in its place (Abstract, p. 4, Summary of Invention, p. 16, last para., p. 22, last para.).
nd para. and last para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., mutant CCNT1). In regard to the reasonable expectation of success of generating a knock-in/knock-out T cell for immunotherapy purposes gene as suggested by Holzmayer, Schumann et al. (2015) demonstrates that Cas9 specifically and efficiently can genetically modify primary human CD4 T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
	However in regard to instant claims, as stated supra, although Holzmayer suggests a homozygous knockout of the target gene, they do not provide a preferred embodiment of genetically modified cells comprising both copies of the wildtype CCNT1 swapped for mutant CCNT1.
	In regard to instant claims, Frendewey et al. (2016) teaches genetically modified cells and methods for making them by CRISPR/Cas9, wherein both alleles of the cell are modified (Abstract, [0102-0103, 0148-0159, 0173, 0196, 0202, 0230-0234]).

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633